Citation Nr: 1508682	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  13-09 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to October 1995.  

This matter comes before the of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for sleep apnea.  


FINDING OF FACT

In January 2015, the Board received notice that the Veteran died on January [redacted], 2015, as verified by a County of San Diego Certificate of Death.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran (as the appellant) died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014). 

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim that may be brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2014). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


